                                          Case 3:19-cv-07597-MMC Document 93 Filed 10/14/20 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANDREA WOOD, and "TP," a minor,                 Case No. 19-cv-07597-MMC
                                                         Plaintiffs,                     ORDER GRANTING IN PART AND
                                  8
                                                                                         DENYING IN PART AS MOOT
                                                   v.                                    DEFENDANTS' MOTIONS TO
                                  9
                                                                                         DISMISS; DIRECTIONS TO CLERK
                                  10     COUNTY OF CONTRA COSTA, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are the following three motions to dismiss plaintiffs' First

                                  14   Amended Complaint ("FAC"): (1) defendants County of Contra Costa, Office of the

                                  15   Sheriff, David Livingston, Kellie Case, Edyth Williams, Cecilia Gutierrez, and Acacia

                                  16   Chidi's (collectively, "County Defendants") Motion, filed May 18, 2020; (2) defendants

                                  17   Erica Bains and Ravinder Bains's Motion, filed May 18, 2020; and (3) defendants State of

                                  18   California, Kim Johnson, California Health and Human Services, and Mark Ghaly's

                                  19   (collectively, "State Defendants") Motion, filed May 18, 2020. The motions have been

                                  20   fully briefed. Having read and considered the papers filed in support of and in opposition

                                  21   to the motions, the Court rules as follows.1

                                  22          By order filed concurrently herewith, the Court has dismissed without prejudice the

                                  23   claims asserted by plaintiff TP, a minor, as plaintiffs no longer have counsel appearing on

                                  24   their behalf.2 Accordingly, to the extent the motions seek dismissal of TP's claims, the

                                  25

                                  26          1
                                                  By order filed July 16, 2020, the Court took the matters under submission.
                                  27          2
                                               After the instant motions were fully briefed, plaintiffs' counsel passed away, and,
                                  28   thereafter, no attorney has filed an appearance on their behalf.
                                            Case 3:19-cv-07597-MMC Document 93 Filed 10/14/20 Page 2 of 4




                                  1    motions will be denied as moot.

                                  2            The Court next turns to the motions as they pertain to the claims asserted by

                                  3    plaintiff Andrea Wood ("Wood"):

                                  4            1. The First Cause of Action,3 by which Wood asserts violations of the Fourth

                                  5    Amendment based on the seizure of her children and the search of her home, which

                                  6    events occurred on August 17, 2017, is, (1) to the extent based on the seizure, subject to

                                  7    dismissal for lack of standing (see March 30, 2020 Order ("March 30 Order") at 4:17-24),

                                  8    and (2) to the extent based on the search, barred by the applicable two-year statute of

                                  9    limitations (see March 30 Order at 6:3-10). Although Wood was afforded an opportunity

                                  10   to allege facts to support an exception to the statute of limitations (see March 30 Order at

                                  11   9:24-10:12), she has not alleged in the FAC facts sufficient to support any such

                                  12   exception.
Northern District of California
 United States District Court




                                  13           2. The Second Cause of Action, by which Wood asserts violations of the Due

                                  14   Process Clause based on the seizure of her children, is, for the same reasons as set

                                  15   forth above as to the First Cause of Action, barred by the statute of limitations. (See

                                  16   March 30 Order at 9:15-25.)

                                  17           3. The Third Cause of Action, by which Wood now asserts violations of the Due

                                  18   Process Clause based on the theory that defendants violated her right to "family unity"

                                  19   (see FAC ¶ 142) by allegedly coercing Wood's son HP into falsely testifying against her in

                                  20   a dependency proceeding, is, for the reasons stated by the County Defendants, barred

                                  21   by the "Rooker-Feldman doctrine," in that the state trial court found HP's testimony was

                                  22   credible and not coerced, which finding was affirmed by the California Court of Appeal.

                                  23   (See State Defs.' Req. for Judicial Notice, filed February 28, 2020, Ex. B at 3, Ex. D at

                                  24   //

                                  25
                                               3
                                  26             The First through Seventh Causes of Action are titled as they were in the initial
                                       complaint. The Eighth Cause of Action, titled "Declaratory Judgment[;] Facial and As-
                                  27   Applied Challenge to Cal. W & I Code § 300[;] Sixth Amendment – Right to a Jury Trial,
                                       Right to Confront Accusers, Right to Compel Witnesses, Right to an Attorney," is alleged
                                  28   for the first time in the FAC.

                                                                                    2
                                          Case 3:19-cv-07597-MMC Document 93 Filed 10/14/20 Page 3 of 4




                                  1    3);4 see also Cooper v. Ramos, 704 F.3d 772, 781-82 (9th Cir. 2012) (affirming, under

                                  2    "Rooker-Feldman doctrine," dismissal of claim that could "succeed[ ] only to the extent

                                  3    that the state court wrongly decided the issues before it").

                                  4           4. The Fourth Cause of Action, by which Wood asserts defendants conspired to

                                  5    deprive her of the rights on which the First, Second, and Third Causes of Action are

                                  6    based, is subject to dismissal for the reasons stated above with respect to the First,

                                  7    Second, and Third Causes of Action.

                                  8           5. The Fifth, Sixth, and Seventh Causes of Action, by which Wood seeks a

                                  9    declaration, respectively, that California Welfare & Institutions Code §§ 300(a), 300(b),

                                  10   and 300(c) are unconstitutional, are, for the reasons stated by the State Defendants and

                                  11   in the Court's prior order (see March 30 Order at 13:18-14:27), barred under the

                                  12   abstention doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971). See Beltran v.
Northern District of California
 United States District Court




                                  13   California, 871 F.2d 777, 781 (9th Cir. 1988) (holding, under Younger, "abstention is

                                  14   appropriate in favor of a state proceeding if (1) the state proceedings are ongoing; (2) the

                                  15   proceedings implicate important state interests; and (3) the state proceedings provide an

                                  16   adequate opportunity to raise federal questions") (internal quotation and citation omitted).

                                  17          6. The Eighth Cause of Action, by which Wood challenges the dependency

                                  18   proceedings as violative of the Sixth Amendment, is, for the reasons stated by the State

                                  19   Defendants, barred by the abstention doctrine set forth in Younger. Moreover, by its

                                  20   terms, the Sixth Amendment applies only in "criminal proceedings." See U.S. Const.

                                  21   amend. VI (providing, "[i]n all criminal prosecutions, the accused shall enjoy the right to a

                                  22   speedy and public trial, by an impartial jury of the State and district wherein the crime

                                  23   shall have been committed"); see also Meyers v. Contra Costa County Dep't of Social

                                  24   Services, 812 F.2d 1154, 1156-57 (9th Cir. 1987) (noting dependency proceedings are

                                  25

                                  26          4
                                                The Court takes judicial notice of the dockets for California Court of Appeal Case
                                  27   Nos. A155450 and A159048, as well as orders issued by the Court of Appeal. See
                                       Rosales–Martinez v. Palmer, 753 F.3d 890, 894 (9th Cir. 2014) (holding courts “may take
                                  28   judicial notice of judicial proceedings in other courts”).

                                                                                     3
                                         Case 3:19-cv-07597-MMC Document 93 Filed 10/14/20 Page 4 of 4




                                  1    not "criminal proceedings").

                                  2                                        CONCLUSION

                                  3          For the reasons stated:

                                  4          1. To the extent defendants seek dismissal of TP's claims, the motions are hereby

                                  5    DENIED as moot.

                                  6          2. To the extent defendants seek dismissal of Wood's claims, the motions are

                                  7    hereby GRANTED, and Wood's claims are DISMISSED without further leave to amend.

                                  8          The Clerk of Court is DIRECTED to close the file.

                                  9          IT IS SO ORDERED.

                                  10

                                  11   Dated: October 14, 2020
                                                                                            MAXINE M. CHESNEY
                                  12
Northern District of California




                                                                                            United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  4
